The appeal is from a judgment of conviction of buying, receiving, concealing or aiding in concealing stolen property, etc. Code 1923, Section 4012. There is no bill of exceptions, the appeal being predicated upon the record proper alone. The sole insistence of error is the refusal of the trial court to give for the defendant a certain written charge, duly requested. Action of the court in refusing such charge is not reviewable without a bill of exceptions. Hewett v. State,231 Ala. 524, 165 So. 772; Abrams v. State, 236 Ala. 41,180 So. 774; Brooks v. State, Ala.App., 193 So. 325;[1] Griffin v. State,28 Ala. App. 581, 190 So. 289; Davidson v. State, 26 Ala. App. 164,155 So. 315; 7 Alabama Digest, Criminal Law, 1090 (14).
This court, therefore, being without authority to consider said insistence and the record proper being regular in all respects, the judgment must be affirmed.
Affirmed.